MDU RESOURCES GROUP, INC.
NONQUALIFIED DEFINED CONTRIBUTION PLAN






WHEREAS, MDU Resources Group, Inc. (the “Company”) desires to establish an
unfunded plan maintained for the purpose of providing deferred compensation for
a select group of management or highly compensated employees within the meaning
of the United States Code of Federal Regulations Section 2520.104-23 and
Sections 201(2), 301(a)(3) and 401(a)(1) of the Employee Retirement Income
Security Act of 1974 (“ERISA”);


NOW, THEREFORE, as approved by the Board of Directors on November 17, 2011, and
effective January 1, 2012, the MDU Resources Group, Inc. Nonqualified Defined
Contribution Plan (the “Plan”) is hereby established as follows:




SECTION 1. PURPOSE OF PLAN


The Plan is unfunded and is maintained for the purpose of providing deferred
compensation to a select group of management or highly compensated employees of
the Company within the meaning of the United States Code of Federal Regulations
Section 2520.104-23 and Sections 201(2), 301(a)(3) and 401(a)(1) of the ERISA.
The Plan will be administered in accordance with such purpose and in accordance
with the provisions of Section 409A of the Code.




SECTION 2. DEFINITIONS


2.1
“Administrator” means the Compensation Committee of the Board.



2.2
“Beneficiary” means the person or entity determined to be a Participant’s
beneficiary pursuant to Section 11.



2.3
“Board” means the Board of Directors of the Company.



2.4
“Code” means the Internal Revenue Code of 1986, as amended from time to time.



2.5
“Company” means MDU Resources Group, Inc., and any current or future corporation
that (a) is in a controlled group of corporations (within the meaning of Section
414(b) of the Code) of which MDU Resources Group, Inc. is a member and (b) has
been approved by the Compensation Committee of the Board upon recommendation of
the Chief Executive Officer to adopt the Plan for the benefit of its eligible
employees. For purposes hereof, each such participating affiliate shall be
deemed to have appointed MDU Resources Group, Inc. as its agent to act on its
behalf in all matters relating to administration, amendment or termination of
the Plan.




1

--------------------------------------------------------------------------------


2.6
“Compensation” means the annualized base salary paid to a Participant as of the
first day of the Plan Year.



2.7
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

2.8
“Participant” means an employee of the Company who has been selected to
participate in the Plan pursuant to Section 3.



2.9
“Plan” means the MDU Resources Group, Inc. Nonqualified Defined Contribution
Plan, as set forth herein and as amended from time to time.



2.10
“Plan Year” means the calendar year.





SECTION 3. ELIGIBLE EMPLOYEES


The Administrator shall determine which management employees or highly
compensated employees of the Company within the meaning of the United States
Code of Federal Regulations Section 2520.104-23 and Sections 201(2), 301(a)(3)
and 401(a)(1) of the ERISA shall be eligible to participate in the Plan, the
eligibility waiting period (if any) and such other conditions as may be
applicable from time to time. Individuals who participate in the Company’s
Supplemental Income Security Plan shall not be eligible to participate in the
Plan. Subject to the provisions of the Plan, the Administrator may, from time to
time, select from all eligible employees those who will be Participants.




SECTION 4. ACCOUNTS


The Company shall establish and maintain on its books with respect to each
Participant separate account(s) which shall record (a) any Company contributions
made on behalf of the Participant for a Plan Year pursuant to Section 5 below,
and (b) the allocation of any hypothetical investment experience. In this
regard, a separate account shall be established on behalf of a Participant for
each year in which a contribution is made under the Plan.




SECTION 5. COMPANY CONTRIBUTIONS


For any Plan Year, the Administrator may elect to credit the account of any
Participant designated by the Administrator an amount equal to a specified
percentage of such Participant’s Compensation, or a flat dollar amount. Any such
credit shall be made entirely at the discretion of the Administrator and the
amount of any such credit may be different for different Participants.


No employee shall have the right to be selected to receive a contribution under
the Plan, or, having been so selected, to be selected to receive a future
contribution.



2

--------------------------------------------------------------------------------


SECTION 6. ADJUSTMENTS TO ACCOUNTS AND TAX WITHHOLDING


Each Participant’s account(s) shall be reduced by the amount of any
distributions to the Participant from the applicable account (including any
portion of a distribution that is withheld to satisfy any federal, state, and/or
local tax withholding and any social security or medicare tax withholding
obligations). Pursuant to procedures established by the Administrator, each
Participant’s account(s) shall be adjusted as of each business day the New York
Stock Exchange is open to reflect the earnings or losses of any hypothetical
investment media as may be designated by the Administrator and, if applicable,
elected by the Participant. Any federal, state, and/or local tax withholding and
any social security or medicare tax withholding obligations may be satisfied by
deducting or withholding from amounts distributed under the Plan or from other
compensation payable to the Participant or by requiring the Participant to remit
to the Company an amount sufficient to satisfy the federal, state, and/or local
tax withholding and any social security or medicare tax withholding obligations.
Additionally, to the extent social security or medicare tax withholding is
required prior to the date of distribution of an amount under the Plan, to the
extent permitted by Code Section 409A, the Company may satisfy such tax
withholding obligations (and any additional tax withholding obligations
resulting from the deemed distribution of the withheld amounts) and make a
corresponding reduction in the Participant’s applicable account(s).




SECTION 7. INVESTMENT OF ACCOUNTS


For purposes of determining the amount of earnings/appreciation and
losses/depreciation to be credited to, or debited from, a Participant’s
account(s), each Participant’s account(s) shall be deemed invested in the
investment options (designated by the Administrator as available under the Plan)
as the Participant may elect from time to time, or, if applicable, in any
default investment option designated by the Administrator, in accordance with
such rules and procedures as the Administrator may establish. However, no
provision of the Plan shall require the Company or the Administrator to actually
invest any amounts in any fund or in any other investment vehicle.




SECTION 8. VESTING


Each account of each Participant shall be subject to a separate four (4) year
vesting period. With respect to a Participant’s first account, if the
Participant is selected to participate in the Plan with respect to a Plan Year
after January 1 of that Plan Year, the Participant shall be one hundred percent
(100%) vested in the amounts credited to that account after completing four (4)
Years of Participation relating to that account, with the four (4) Years of
Participation commencing on the date of selection as a Participant and ending at
midnight on the fourth anniversary of such date of selection. With respect to a
Participant’s other accounts, a Participant shall be one hundred percent (100%)
vested in the amounts credited to an account after completing four (4) Years of
Participation relating to the account, with the four (4) Years of Participation
commencing on January 1 of the Plan Year in which the contribution is made to
the account and ending at midnight on January 1 four (4) years thereafter.
Partial or pro rata vesting is not permitted with respect to Participants’
accounts.



3

--------------------------------------------------------------------------------


Subject to the provisions of Section 14, if a Participant either (a) dies or (b)
is an officer of the Company, has attained age sixty-five (65), and is required
to retire pursuant to the Company’s bylaws prior to the end of the vesting
period(s) with respect to the Participant’s account(s), such Participant shall
have a nonforfeitable (vested) right to 100% of the amounts credited to the
Participant’s account(s). If a Participant separates from service for any reason
other than as described in the prior sentence, such Participant shall have a
nonforfeitable (vested) right to the amounts credited to the Participant’s
account(s) only to the extent such amounts had vested as of the date of the
separation from service.




SECTION 9. TIME AND MANNER OF DISTRIBUTION


Each Participant shall irrevocably elect, upon initial participation, and in
accordance with rules and procedures prescribed by the Administrator, one of the
following modes of distribution for his account(s):


(a)
a single lump sum payment; or



(b)
annual installments over a period of up to five (5) years, the amount of each
installment to equal the balance of the Participant’s vested account(s)
immediately prior to the installment divided by the number of installments
remaining to be paid. Each subsequent installment shall be made on the first day
of the calendar month following the one (1) year anniversary of the prior
payment.



For the avoidance of doubt, a Participant shall make only one election with
respect to the mode of distribution of his account(s) and such election shall
apply to all of the Participant’s account(s). To the extent no Participant
election is in effect with respect to a Participant’s account(s), the
Participant shall be deemed to have elected to receive such account(s) in a
single lump sum payment.


Subject to the following provisions in this Section 9 and the provisions of
Sections 10 and 14, distribution of a Participant’s vested account(s) shall be
made or commence as follows:


(i)
if the Participant elected a single lump sum payment, such lump sum payment
shall be made within ninety (90) days following the Participant’s “separation
from service” with the Company (within the meaning of Code Section 409A); or

(ii)
if the Participant elected annual installments over a period of up to five (5)
years, the annual installments shall commence within ninety (90) days following
the Participant’s “separation from service” with the Company (within the meaning
of Code Section 409A) or, if later, the date the Participant attains age
sixty-five (65);

provided, however that, in either case, if the Participant is a “specified
employee” of the Company (as defined under Section 409A(a)(2)(B)(i) of the Code)
on the date of separation from service, distribution shall not be made or
commence prior to the first business day after the date that is six (6) months
after the Participant’s separation from service or, if earlier, within ninety
(90) days following the date of the Participant’s death. “Specified employees”
shall be determined in accordance with the Company’s Specified Employee Policy
Regarding Compensation, which is attached as Annex A.

4

--------------------------------------------------------------------------------


Notwithstanding the foregoing, payment may be delayed under any of the
circumstances permitted under said Section 409A. Provided, further, that, if any
amounts credited to a Participant’s vested account(s) become subject to tax
under Section 409A of the Code, the amount required to be included in income as
a result of the failure to comply with the requirements of Code Section 409A and
related Treasury Regulations shall be immediately distributed to the
Participant.


Payment shall be treated as made upon the date specified under the Plan if
payment is made at such date or a later date within the same taxable year of the
Participant or, if later, by the fifteenth (15th) day of the third (3rd)
calendar month following the specified payment date (or, if payment may be made
during a specified period of time, the first date in such period), provided the
Participant is not permitted, directly or indirectly, to designate the taxable
year of the payment.




SECTION 10. DEATH BENEFIT


In the event of the death of a Participant while in the employ of the Company,
vesting in the Participant’s account(s) shall be one hundred percent (100%), if
not otherwise one hundred percent (100%) vested under Section 8, with the value
of the Participant’s account(s) being distributed to the Participant’s
Beneficiary, in a single lump sum payment, within ninety (90) days following the
Participant’s death.


In the event a Participant dies (a) after distribution has commenced under the
Plan or (b) after separation from service, but prior to the date distribution is
made or commences, the vested balance of the Participant’s account(s), if any,
shall be distributed to the Participant’s Beneficiary, in a single lump sum
payment, within ninety (90) days following the Participant’s death.


Payment shall be treated as made upon the date specified under the Plan if
payment is made at such date or a later date within the same taxable year of the
Participant or, if later, by the fifteenth (15th) day of the third (3rd)
calendar month following the specified payment date (or, if payment may be made
during a specified period of time, the first date in such period), provided
neither the Participant nor any Beneficiary is permitted, directly or
indirectly, to designate the taxable year of the payment.




SECTION 11. BENEFICIARY DESIGNATION


A Participant may designate the person or persons to whom the Participant’s
vested account(s) under the Plan shall be paid in the event of the Participant’s
death, in accordance with rules and procedures established by the Administrator.
If no Beneficiary is designated, or no Beneficiary survives the Participant,
payment shall be made to the Participant’s surviving spouse, or if none, to the
Participant’s estate. If a Beneficiary survives the Participant, but dies before
the balance payable to the Beneficiary has been distributed, any remaining
balance shall be paid to the Beneficiary’s estate.





5

--------------------------------------------------------------------------------


SECTION 12. PLAN ADMINISTRATION


12.1 Authority of Administrator. The Administrator is authorized to interpret
and construe any provision of the Plan and any agreement or instrument entered
into under the Plan, to determine eligibility and benefits under the Plan, to
prescribe, amend, waive and rescind rules and regulations relating to the Plan,
to adopt such forms as it may deem appropriate for the administration of the
Plan, to provide for conditions and assurances deemed necessary or advisable to
protect the interests of the Company and to make all other determinations
necessary or advisable for the administration of the Plan, but only to the
extent not contrary to the express provisions of the Plan or the provisions of
Section 409A of the Code and the regulations and rulings promulgated thereunder.
Determinations, interpretations or other actions made or taken by the
Administrator under the Plan shall be final and binding for all purposes and
upon all persons.


12.2 Delegation of Authority by the Board. Notwithstanding the general authority
of the Administrator to select Participants of the Plan and determine the amount
of contributions to be credited to Participants’ plan account(s), the Board may,
by resolution, expressly delegate to one or more executive officers of the
Company the authority, solely with respect to employees who are not subject to
Section 16 of the Securities Exchange Act of 1934, as amended, to determine,
within the parameters set forth in the Plan or established by the Board or the
Administrator, the amount of any contributions to be credited to Participants’
account(s) as bookkeeping entries.


12.3 Hold Harmless. The Company shall indemnify, hold harmless and defend the
Administrator (and its delegates) and each executive officer appointed by the
Board pursuant to Section 12.2 from any liability which any of them may incur in
connection with the performance of its duties in connection with this Plan, so
long as the Administrator (or such delegate or executive officer) was acting in
good faith and within what the Administrator (or such delegate or executive
officer) reasonably understood to be the scope of its duties.


12.4 Appeal Procedure.


(a)
Pursuant to procedures established by the Administrator, claims for benefits
under the Plan made by a Participant or Beneficiary (the "claimant") must be
submitted in writing to the Administrator.



If a claim is denied in whole or in part, the Administrator shall notify the
claimant within ninety (90) days after receipt of the claim (or within one
hundred eighty (180) days, if special circumstances require an extension of time
for processing the claim, and provided written notice indicating the special
circumstances and the date by which a final decision is expected to be rendered
is given to the claimant within the initial ninety (90) day period). If
notification is not given in such period, the claim shall be considered denied
as of the last day of such period and the claimant may request a review of the
claim.


The notice of the denial of the claim shall be written in a manner calculated to
be understood by the claimant and shall set forth the following:



6

--------------------------------------------------------------------------------


(i)
the specific reason or reasons for the denial of the claim;



(ii)
the specific references to the pertinent Plan provisions on which the denial is
based;



(iii)
a description of any additional material or information necessary to perfect the
claim, and an explanation of why such material or information is necessary; and



(iv)
a statement that any appeal of the denial must be made by giving to the
Administrator, within sixty (60) days after receipt of the denial of the claim,
written notice of such appeal, such notice to include a full description of the
pertinent issues and basis of the claim.



(b)
Upon denial of a claim in whole or part, the claimant (or his duly authorized
representative) shall have the right to submit a written request to the
Administrator for a full and fair review of the denied claim, to be permitted to
review documents pertinent to the denial, and to submit issues and comments in
writing. Any appeal of the denial must be given to the Administrator within the
period of time prescribed under (a)(iv) above. If the claimant (or his duly
authorized representative) fails to appeal the denial to the Administrator
within the prescribed time, the Administrator’s adverse determination shall be
final, binding and conclusive.



The Administrator may hold a hearing or otherwise ascertain such facts as it
deems necessary and shall render a decision which shall be binding upon both
parties. The Administrator shall advise the claimant of the results of the
review within sixty (60) days after receipt of the written request for the
review, unless special circumstances require an extension of time for
processing, in which case a decision shall be rendered as soon as possible but
not later than one hundred twenty (120) days after receipt of the request for
review. If such extension of time is required, written notice of the extension
shall be furnished to the claimant prior to the commencement of the extension.
The decision of the review shall be written in a manner calculated to be
understood by the claimant and shall include specific reasons for the decision
and specific references to the pertinent Plan provisions on which the decision
is based. The decision of the Administrator shall be final, binding and
conclusive.




SECTION 13. FUNDING


13.1 Plan Unfunded. The Plan is unfunded for tax purposes and for purposes of
Title I of ERISA. Accordingly, the obligation of the Company to make payments
under the Plan constitutes solely an unsecured (but legally enforceable) promise
of the Company to make such payments, and no person, including any Participant
or Beneficiary shall have any lien, prior claim or other security interest in
any property of the Company as a result of this Plan. Any amounts payable under
the Plan shall be paid out of the general assets of the Company and each
Participant and Beneficiary shall be deemed to be a general unsecured creditor
of the Company.



7

--------------------------------------------------------------------------------


13.2 Rabbi Trust. The Company may enter into a grantor trust to pay its
obligations hereunder (e.g., a rabbi trust), the assets of which shall be, for
all purposes, the assets of the Company. In the event the trustee of such trust
is unable or unwilling to make payments directly to Participants and
Beneficiaries and such trustee remits payments to the Company for delivery to
Participants and Beneficiaries, the Company shall promptly remit such amount,
less applicable income and other taxes required to be withheld, to the
Participant or Beneficiary.




SECTION 14. FORFEITURE OF BENEFITS


Notwithstanding any provision of this Plan to the contrary, if any Participant
is discharged from employment with the Company for cause due to willful
misconduct, dishonesty, or conviction of a crime or felony, all as determined in
the sole discretion of the Administrator, the rights of such Participant (or any
Beneficiary of such Participant) to any present or future benefit under the Plan
(whether or not vested) shall be forfeited, to the extent not otherwise
prohibited by applicable law.




SECTION 15. AMENDMENT


The Board shall have the right to amend, suspend or terminate the Plan at any
time subject to the provisions of Section 409A of the Code; provided, however,
that no such action shall, without the Participant’s consent, impair the
Participant’s right with respect to any existing vested account(s) under the
Plan. Subject to the provisions of Section 14, the termination of the Plan, with
respect to some or all of the Participants, and any resulting distribution of
the account balances of such affected Participants, shall be made in accordance
with the provisions of Section 409A of the Code and shall not constitute the
impairment of such Participant’s rights hereunder.




SECTION 16. NO ASSIGNMENT


A Participant’s right to the amount credited to his vested account(s) under the
Plan shall not be subject in any manner to anticipation, alienation, sale,
transfer, assignment, pledge, encumbrance, attachment, or garnishment by
creditors of the Participant or the Participant’s Beneficiary.




SECTION 17. COMPANY-OWNED LIFE INSURANCE (“COLI”)


17.1 Company Owns All Rights. In the event that, in its discretion, the Company
purchases a life insurance policy or policies insuring the life of any
Participant to allow the Company to informally finance and/or recover, in whole
or in part, the cost of providing the benefits hereunder, neither the
Participant nor any Beneficiary shall have any rights whatsoever therein. The
Company shall be the sole owner and beneficiary of any such policy or policies
and shall possess and may exercise all incidents of ownership therein, except in
the event of the establishment of and transfer of said policy or policies to a
trust by the Company as described in Section 13.2 hereof.



8

--------------------------------------------------------------------------------


17.2 Participant Cooperation. If the Company decides to purchase a life
insurance policy or policies on any Participant, the Company shall so notify
such Participant. Such Participant shall take whatever actions may be necessary
to enable the Company to timely apply for and acquire such life insurance and to
fulfill the requirements of the insurance carrier relative to the issuance
thereof as a condition of eligibility to participate in the Plan. Any
Participant who declines to supply information or to otherwise cooperate so that
the Company may obtain life insurance on behalf of such Participant shall be
denied participation in the Plan.




SECTION 18. SUCCESSORS AND ASSIGNS


The provisions of this Plan shall be binding upon and inure to the benefit of
the Company, its successors and assigns, and the Participant, his Beneficiaries,
heirs, legal representatives and assigns.




SECTION 19. NO CONTRACT OF EMPLOYMENT


Nothing contained herein shall be construed as a contract of employment between
a Participant and the Company, or as a right of the Participant to continue in
employment with the Company, or as a limitation of the right of the Company to
discharge the Participant at any time, with or without cause.




SECTION 20. ENFORCEABILITY


If any term or condition of the Plan shall be invalid or unenforceable to any
extent or in any application, then the remainder of the Plan, and such term or
condition except to such extent or in such application, shall not be affected
thereby, and each and every term and condition of the Plan shall be valid and
enforced to the fullest extent and in the broadest application permitted by law.




SECTION 21. CONSTRUCTION


Wherever appropriate, the use of the masculine gender shall be extended to
include the feminine and/or neuter, and the singular form of words extended to
include the plural, or vice versa.




SECTION 22. GOVERNING LAW


This Plan shall be interpreted in a manner consistent with Code Section 409A and
the guidance issued thereunder by the Department of the Treasury and the
Internal Revenue Service and shall also be subject to and construed in
accordance with the provisions of ERISA, where applicable, and otherwise by the
laws of the State of North Dakota, without regard to the conflict of law
provisions of any jurisdiction.



--------------------------------------------------------------------------------

Approved by the Board of Directors November 17, 2011.

9

--------------------------------------------------------------------------------


ANNEX A


MDU RESOURCES GROUP, INC.
Specified Employee Policy Regarding Compensation


Effective November 14, 2007, for purposes of all plans, agreements and other
arrangements of MDU Resources Group, Inc. (the “Company”) and its affiliates
that are subject to Section 409A of the Internal Revenue Code of 1986, as
amended (the “Code”), the determination of individuals who are “specified
employees,” as that term is defined in Code Section 409A, shall be determined
under this policy, as may be amended from time to time pursuant to paragraph 4
(“Policy”).


1.
Establishment of Specified Employee List. Between January 1st and April 1st of
each calendar year, the Company shall establish a “Specified Employee List.” The
Specified Employee List shall become effective on April 1st of the calendar year
in which the Specified Employee List is established and shall cease to be
effective on March 31st of the following calendar year. Any individual who, as
of his or her “separation from service” (within the meaning of Code Section
409A(a)(2)(A)(i)), is on the Specified Employee List then in effect shall be
considered a “specified employee” for purposes of Section 409A.



2.
Inclusion on the Specified Employee List. The Specified Employee List shall
include all individuals who, at any time during the Determination Year, met the
requirements of Code Section 416(i)(l)(A)(i), (ii) or (iii) and the related
regulations (but without regard to Code Section 415(i)(5)). For this purpose,
“Determination Year” shall mean the calendar year ending on the December 31st
prior to the April 1st when the Specified Employee List becomes effective. For
purposes of determining which individuals meet the requirements of Code Section
416(i)(l)(A)(i), (ii) or (iii) and the related regulations (but without regard
to Code Section 415(i)(5)), the term gross compensation shall have the meaning
set forth in the MDU Resources Group, Inc. 401(k) Retirement Plan, as may be
amended from time to time (the “Retirement Plan”).



3.
Delayed Payments. If any employee is determined to be a specified employee under
this Policy, any compensation to be provided to such specified employee that is
required to be delayed to comply with Code Section 409A(a)(2)(B)(i) shall not be
provided before the date that is six months after the date of such separation
from service (or, if earlier than the end of such six-month period, the date of
death of the specified employee). This Policy shall not apply to any payment
that is not treated as deferred compensation under, or is otherwise excluded
from, the requirements of Code Section 409A and the regulations promulgated
thereunder.



4.
Changes to Policy. The Company may amend or modify this Policy at any time;
provided, however, that any changes made to the period during which the
Specified Employee List is effective or the Determination Year shall not take
effect for a period of at least 12 months and any changes made to the definition
of compensation (either in the Policy or in the Retirement Plan) shall not be
used to identify specified employees until the next Specified Employee List is
established.


10

--------------------------------------------------------------------------------






